        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 IOU CENTRAL, INC.,
       Plaintiff,
                        v.                                 Civil Action No.
 BADA INTERNATIONAL, INC.; EDWARD S.                      1:20-cv-00161-SDG
 PARK; and SUSAN C. PARK,
       Defendants.

                                     ORDER

      This matter is before the Court on Plaintiff IOU Central, Inc.’s (IOU) motion

for default judgment against Defendants BADA International, Inc.; Edward S.

Park; and Susan C. Park [ECF 26]. For the following reasons, IOU’s motion is

DENIED.

I.    BACKGROUND

      IOU’s Complaint is one of many similarly styled complaints filed by IOU in

this District. Each complaint contains a litany of non-specific allegations against

various defendants, claiming that the defendants made misrepresentations to IOU

to secure loans, and then violated the loan agreements. IOU’s apparent strategy in
        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 2 of 9




these cases is to cast a broad net of claims against a variety of defendants in an

effort to recover on the defaulted loans.1

      In this case, IOU alleges that Defendants, acting in concert, fraudulently

obtained a loan from IOU and then breached the terms of the loan agreement by

failing to make payments.2 Each Defendant was served and, on IOU’s motion, the

Clerk entered default against them.3 On September 8, 2020, the Court entered an

order directing IOU to show cause why the Court should not dismiss the suit for




1   IOU has employed this tactic in three other cases pending before this Court:
    IOU Central, Inc. v. Christopher Ladd, 1:20-cv-00112-SDG; IOU Central, Inc. v.
    Straightline Commercial & Residential Coatings, Inc., 1:19-cv-04749-SDG; IOU
    Central, Inc. v. Shaen Harrington, Inc., 1:20-cv-03910-SDG.
    The Court is aware of at least three other cases that were filed in this District
    by IOU with substantially similar allegations. IOU Cent., Inc. v. Big State Tire &
    Axle, Inc., No. 1:20-CV-00200-MHC, 2020 WL 6588742, at *9 (N.D. Ga. Oct. 8,
    2020) (granting motion to dismiss and denying IOU’s motion to strike motion
    to dismiss); IOU Cent., Inc. v. Mason, No. 1:19-CV-04202-LMM, 2020 WL
    6865784, at *2 (N.D. Ga. July 7, 2020) (denying motion for final default
    judgment); IOU Cent., Inc. v. Schmitz, No. 1:20-CV-00007-ELR, 2020 WL
    6882648, at *2 (N.D. Ga. June 10, 2020), reconsideration denied, 2020 WL 6876296
    (Aug. 4, 2020) (granting motion to compel arbitration as to two defendants and
    dismissing claims against remaining defendants).
2   ECF 1, ¶ 22.
3   ECF 10.
         Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 3 of 9




want of prosecution.4 In response to the Court’s order, IOU filed its motion for

default judgment.5

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 55 establishes a two-step process for a party

to secure a default judgment. First, a party seeking default must obtain a Clerk’s

entry of default pursuant to Rule 55(a) by providing evidence “by affidavit or

otherwise” that the opposing party “has failed to plead or otherwise defend.” Fed.

R. Civ. P. 55. See also Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354,

1360 n.1 (N.D. Ga. 2011) (“First the clerk must enter a party’s default . . . the party

[seeking the default judgment] must then apply to the court for a default

judgment.”). Second, after the Clerk has made an entry of default, the party

seeking the judgment must file a motion under Rule 55(b)(1) or (2).

        A default entered pursuant to Rule 55(a) constitutes an admission of all well-

pleaded factual allegations contained in a complaint. Beringer v. Hearshe, Kemp,

LLC, No. 1:10-cv-1399-WSD-ECS, 2011 WL 3444347, at *2 (N.D. Ga. Aug. 8, 2011)

(citing Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir. 2005)). An

entry of a default by the Clerk, however, does not automatically warrant the



4     ECF 20.
5     ECF 26.
        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 4 of 9




Court’s entry of a default judgment, as a defaulting defendant “is not held to admit

facts that are not well-pleaded or to admit conclusions of law.” Frazier, 767

F. Supp. 2d at 1362. See also United States v. Khan, 164 F. App’x 855, 858 (11th Cir.

2006) (“[A] default judgment may not stand on a complaint that fails to state a

claim.”). Thus, when considering a motion for the entry of a default judgment,

“a court must investigate the legal sufficiency of the allegations and ensure that

the complaint states a plausible claim for relief.” Functional Prod. Trading, S.A. v.

JITC, LLC, No. 1:12-cv-0355-WSD, 2014 WL 3749213, at *3 (N.D. Ga. July 29, 2014).

See also Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir. 2007).

Ultimately, “[t]he entry of a default judgment is committed to the discretion of the

district court.” Beringer, 2011 WL 3444347, at *2 (citing Hamm v. DeKalb Cnty.,

774 F.2d 1567, 1576 (11th Cir. 1985)).

III.   DISCUSSION

       IOU is not entitled to a final default judgment because its Complaint is a

shotgun pleading that fails to state a claim on which relief can be granted. Under

the Federal Rules of Civil Procedure, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). “Complaints that violate Rule 8(a)(2) are often disparagingly referred to

as ‘shotgun pleadings,’ and cannot serve as an action’s operative complaint.” IOU
        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 5 of 9




Cent., Inc. v. Mason, No. 1:19-CV-04202-LMM, 2020 WL 6865784, at *2 (N.D. Ga.

July 7, 2020) (quoting Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321

(11th Cir. 2015)) (internal quotation marks omitted) (additional citations omitted).

A “shotgun” pleading is one that “fail[s] to one degree or another, and in one way

or another, to give the defendants adequate notice of the claims against them and

the grounds upon which each claim rests.” Weiland, 792 F.3d at 1323.

      “The most common type” of shotgun pleading is one that “contain[s]

multiple counts where each count adopts the allegations of all preceding counts,

causing each successive count to carry all that came before and the last count to be

a combination of the entire complaint.” Id. at 1322. Another type of shotgun

pleading is one “asserting multiple claims against multiple defendants without

specifying which of the defendants are responsible for which acts or omissions, or

which of the defendants the claim is brought against.” Id. at 1323. “Shotgun

pleadings are unacceptable for many reasons, but this case illustrates an important

one: they result in unintelligible pleadings that violate the basic specificity

requirements of Federal Rule of Civil Procedure 8(a)(2) and Ashcroft v. Iqbal, 556

U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).” Estate of Bass v. Regions Bank,

Inc., 947 F.3d 1352, 1356 (11th Cir. 2020).
        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 6 of 9




      IOU’s Complaint is an improper shotgun pleading. First, the Complaint

asserts several causes of action, “incorporating by reference the allegations of its

predecessors [i.e., predecessor counts], leading to a situation where most of the

counts (i.e., all but the first) contain irrelevant factual allegations and legal

conclusions.” Weiland, 792 F.3d at 1324 (quoting Strategic Income Fund, L.L.C. v.

Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002)). For example,

Count VII, which claims attorneys’ fees, incorporates ¶¶ 1–39, 33–34, 44, 53, 59, 64,

70, and 76. Those paragraphs contain legal assertions within different counts

demanding damages.6

      Second, the Complaint fails to attribute allegations to specific Defendants,

making it “virtually impossible to know which allegations of fact are intended to

support which claim(s) for relief.” Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty.

Coll., 77 F.3d 364, 366 (11th Cir. 1996). IOU attempts to impose liability on each

Defendant by stating:

             All Defendants are jointly and severally liable for the
             Loan, evidenced by the Instruments per their fulfillment
             of at least one of the below events; which:

             (a). Operate as and constitute a joint racketing [sic]
             and/or other enterprise and/or acted as agents for each



6   ECF 1, ¶ 77.
        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 7 of 9




             other such as applying for the Loan and obtaining the
             Funds;

             (b). Operate as and/or are a partnership, for their same,
             related business; share/comingle their receipt or right to
             receive a share of profits of the business; whose
             principals are the individual Defendants, partners in the
             business; who participate in or have a right to participate
             in control of the business; agreed to share and/or shared
             their business losses or liability for claims by third parties
             against the business; agreed to contribute or contributed
             money or property to their business, such as the Funds,
             to acquire assets and personnel for their business and/or
             related business assets; and/or

             (c). Defendants owned/operated BADA as their alter-
             ego, disregarding it as a separate entity, using it as a
             conduit/instrumentality for their personal affairs like
             obtaining the Funds and avoiding payment of the Loan,
             share and co-mingle their assets, finances, ownership
             and offices.

             (d). BADA lacks an existence separate from Defendants
             per their unified interest or ownership, their mere
             subterfuge to avoid payment of IOU’s debt, which
             should be justly disregarded, with full liability for
             damages and relief imposed upon them.

             (e). Defendants assumed liability for the debts and other
             liabilities at issue, the Loan and the claims in this case.7

The Complaint fails to clarify which Defendant is responsible for which harm, and,

therefore, is deficient under Fed. R. Civ. P. 8(a)(2).




7   Id. ¶ 21 (emphasis added).
          Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 8 of 9




         In addition to failing the specificity requirements of the Federal Rules of

Civil Procedure, IOU’s Complaint also fails to state a claim upon which relief can

be granted. Even accepting the allegations in the Complaint as true, pleadings

“must do more than merely state legal conclusions; they are required to allege

some specific factual bases for those conclusions or face dismissal of their claims.”

Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1263 (11th Cir. 2004). The Complaint

is egregiously deficient. It fails to allege a single fact, aside from the existence of

the loan agreement, in support of IOU’s claims. The Complaint rests entirely on

legal conclusions, such as the allegation that “Defendants did and/or conspired to

make false/misleading representations or omissions of material fact to IOU

through ESP, who negligently, knowingly misrepresented and/or failed to

disclose to IOU (a) their intent and/or ability to perform the Instruments, which

they did not intend to and/or could not perform, such as repaying the Funds; (b)

sought the Loan to benefit themselves at IOU’s expense,” without specifying a

single statement that served as a misrepresentation.8 As IOU fails to allege any

facts in support of its claims, the Court cannot grant default judgment in IOU’s

favor.



8   Id. ¶ 36. The Court further notes that the Complaint also fails to plead its
    allegations of fraud with particularity as required by Fed. R. Civ. P. 9(b).
        Case 1:20-cv-00161-SDG Document 30 Filed 01/19/21 Page 9 of 9




IV.   CONCLUSION

      For the foregoing reasons, IOU’s Motion for Default Judgment [ECF 26] is

DENIED without prejudice. IOU is DIRECTED to amend its Complaint within

14 days of entry of this Order and to serve a copy of the amended pleading on each

Defendant consistent with Fed. R. Civ. P. 5.

      If IOU fails to file an Amended Complaint in compliance with this Order

and the Federal Rules of Civil Procedure, this matter will be dismissed with

prejudice. The Clerk is INSTRUCTED to resubmit this Order to the undersigned

in 14 days.

      SO ORDERED this the 19th day of January 2021.



                                                     Steven D. Grimberg
                                               United States District Court Judge
